Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-94, 111-154, and 172-195, a T cell redirecting therapeutic that binds BCMA, and multiple myeloma as a species of hematological malignancy in the reply filed on 10/25/2021 is acknowledged. Applicant also elected (a) an anti-BCMA binding domain species comprising the HCDRs and LCDRs of SEQ ID NO(s): 23-38, respectively, the VH of SEQ ID NO: 29, and the VL of SEQ ID NO: 30, (b) an anti-CD3 binding domain species comprising the HCDRs and LCDRs of SEQ ID NO(s): 33-38, respectively, the VH of SEQ ID NO: 39, and the VL of SEQ ID NO: 40, and (c) an anti-CD38 binding domain species comprising the VH of SEQ ID NO: 4, and the VL of SEQ ID NO: 5.

Claims 1-212 are pending.
Claims 95-110, 155-171, and 196-212 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Claims 9-19, 36-42, 47, 48, 80, 81, 111-154, and 172-195 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.


Objection to the Claims
Claims 54 and 89 are objected to because of the following informalities: Claims 54 and 89 appear to contain a typographical error. The claims recite the phrase “about 140 mannitol,” and following a review of the specification, it appears that this phrase should read “about 140 mM mannitol.” Appropriate correction is required.

Claim Rejections
35 U.S.C. 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 66 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 66 depends from claim 65, which depends from claim 64. Upon a review of the amino acid sequences recited in claim 66, it does not appear that the HC1 and HC2 amino acid . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017).
At [0005], Jansson et al. disclose that anti-CD38 antibodies may be used to treat multiple myeloma. Given that the instant claim 2 and the method of Jansson et al. comprise a single active step of treating cancer using an anti-CD38 antibody, one of ordinary skill in the art would expect the instantly claimed method and that of Jansson et al. to yield identical effects/results. As such 
As such all of the limitations of claim 2 are met by the disclosure of Jansson et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-8, 20-22, 29, 30, 43-46, 49-63, 67, 68, 71, 76-79, and 82-94 are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetti et al. (US PG PUB 2017/0051068, publication date: 02/23/2017) in view of Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017).
	At claims 19 and 20, Pillarisetti et al. teach a recombinant BCMA/CD3 bispecific antibody or a BCMA/CD3 bispecific binding fragment thereof comprising: a) a first heavy chain (HC1); b) a second heavy chain (HC2); c) a first light chain (LC1); and d) a second light chain (LC2), wherein HC1 is associated with LC1 and HC2 is associated with LC2 and wherein HC1 comprises SEQ ID NO: 59, SEQ ID NO: 60, and SEQ ID NO: 61 and LC1 comprises SEQ ID NO: 62, SEQ ID NO: 63, and SEQ ID NO: 64 to form a first antigen-binding site that immunospecifically binds CD3 and wherein HC2 comprises SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 a and LC2 comprises SEQ ID NO: 24, SEQ ID NO: 25, and SEQ ID NO: 26 to form a second antigen-binding site that immunospecifically binds BCMA, wherein HC1 comprises SEQ ID NO: 55, LC1 comprises SEQ ID NO: 56, HC2 comprises SEQ ID NO: 65, and LC2 comprises SEQ ID NO: 76. SEQ ID NO(s): 55 and 56 of Pillarisetti et al. are identical to the anti-CD3 HC of the instant SEQ ID NO: 41 and the anti-CD3 LC of the instant SEQ ID NO: 42, and SEQ ID NO(s): 65 and 76 of Pillarisetti et al. are identical to the anti-BCMA HC of the instant SEQ ID NO: 31 and the anti-BCMA LC of the instant SEQ ID NO: 32. At [0041], Pillarisetti et al. teach that BCMA/CD3 bispecific antibodies of the invention may be 
	Although Pillarisetti et al. teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody, Pillarisetti et al. do not teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody. This deficiency is remedied by Jansson et al.
	At [0005], Jansson et al. teach that anti-CD38 antibodies may be used to treat MM. At claim 14, Jansson et al. teach an anti-CD38 antibody that comprises the VH of SEQ ID NO: 4 and the VL of SEQ ID NO: 5, and SEQ ID NO(s): 4 and 5 of Jansson et al. are identical to the anti-CD38 VH of the instant SEQ ID NO: 4 and the anti-CD38 VL of the instant SEQ ID NO: 5. At claim 14, Jansson et al. also teach an anti-CD38 antibody that comprises the HC of SEQ ID NO: 12 and the LC of SEQ ID NO: 13, and SEQ ID NO(s): 12 and 13 of Jansson et al. are identical to the anti-CD38 HC of the instant SEQ ID NO: 12 and the anti-CD38 LC of the instant SEQ ID NO: 13. At [0427]-[0433], Jansson et al. teach that “[t]he invention also provides a unit dosage form, comprising the anti-CD38 antibody comprising the VH of SEQ ID NO: 4 and the VL of SEQ ID NO: 5 in an amount of about 1,800 mg; rHuPH20 in an amount of from about 30,000 U; histidine at a concentration of about 10 mM; sorbitol at a concentration of about 300 mM; PS-20 at a concentration of about 0.04% w/v; and methionine at a concentration of from about 1 mg/mL; at a pH of about 5.5.” At [0544], Jansson et al. teach that anti-CD38 antibodies of the invention may be of the IgG1, IgG2, IgG3 or IgG4 isotype. At claims 42 and 68-70, Jansson et al. teach that anti-CD38 antibodies may be administered with an additional agent, 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Pillarisetti et al. and Jansson et al. to develop a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody. One of ordinary skill in the art would have been motivated to do so, because Pillarisetti et al. teach or suggest a method of treating cancer in a subject, such as MM, comprising administering a therapeutically effective amount of a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody. Furthermore Jansson et al. teach that anti-CD38 antibodies may be used to treat MM. One of ordinary skill in the art would have therefore been motivated to modify the invention of Pillarisetti et al. to comprise the administration of a BCMA/CD3 bispecific antibody and an anti-
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetti et al. (US PG PUB 2017/0051068, publication date: 02/23/2017) and Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), as applied to claims 1-8, 20-22, 29, 30, 43-46, 49-63, 67, 68, 71, 76-79, and 82-94, and further in view of Cai et al. (US PG PUB 2016/0347849, publication date: 12/01/2016).
The teachings of Pillarisetti et al. and Jansson et al. are detailed above. Although these references teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody of the IgG1 or IgG4 isotype, these references do not teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody of the IgG1 or IgG4 isotype, wherein said BCMA/CD3 bispecific antibody of the IgG1 isotype comprises L234A/L235A Fc region substitutions or wherein said BCMA/CD3 bispecific antibody of the IgG4 isotype comprises an S228P substitution. These deficiencies are remedied by Cai et al.
Cai et al. teach that in clinical settings where reduced Fc effector function is desired, the Fc region of an IgG1 antibody may be modified to comprise L234A/L235A Fc region 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Pillarisetti et al. and Jansson et al. with the teachings of Cai et al. to develop a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody of the IgG1 or IgG4 isotype, wherein said BCMA/CD3 bispecific antibody of the IgG1 isotype comprises L234A/L235A Fc region substitutions or wherein said BCMA/CD3 bispecific antibody of the IgG4 isotype comprises an S228P substitution. One of ordinary skill in the art would have been motivated to do so, because Pillarisetti et al. and Jansson et al. teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody of the IgG1 or IgG4 isotype. Furthermore Cai et al. teach that in clinical settings where reduced Fc effector function is desired, the Fc region of an IgG1 antibody may be modified to comprise L234A/L235A Fc region substitutions, or the Fc region of an IgG4 antibody may be modified to comprise an S228P substitution. Based upon these teachings one of ordinary skill in the art would have been motivated to a) modify the IgG1 BCMA/CD3 bispecific antibody of Pillarisetti et al. and Jansson et al. to comprise L234A/L235A Fc region substitutions and b) modify the IgG4 BCMA/CD3 bispecific antibody of Pillarisetti et al. and Jansson et al. to comprise an S228P substitution, because said modifications would be appropriate in settings where reduced Fc effector function is desired.
prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetti et al. (US PG PUB 2017/0051068, publication date: 02/23/2017) and Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), as applied to claims 1-8, 20-22, 29, 30, 43-46, 49-63, 67, 68, 71, 76-79, and 82-94, and further in view of Kim et al. (US PG PUB 2014/0112962, publication date: 04/24/2014).
The teachings of Pillarisetti et al. and Jansson et al. are detailed above. Although these references teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody of the IgG1 isotype, these references do not teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody of the IgG1 isotype, wherein said BCMA/CD3 bispecific antibody of the IgG1 isotype comprises one or more asymmetric substitutions in a first CH3 domains and a second CH3 domain, such as F405W and Y407A substitutions in one CH3 domain and T366W and T394S substitutions in the other CH3 domain. These deficiencies are remedied by Kim et al.
Kim et al. teach that “knobs into holes” technology can be used to make heterodimerizing alterations in each chain of an Fc region to facilitate the formation of bispecific antibodies - “‘Heterodimerizing alterations’ generally refer to alterations in the A and B chains of an Fc region that facilitate the formation of heterodimeric Fc regions, that is, Fc regions in which the A F405W and Y407A in one chain and T366W and T394S in the other… (emphasis added)” See [0050].
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Pillarisetti et al. and Jansson et al. with the teachings of Kim et al. to develop a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody of the IgG1 isotype, wherein said BCMA/CD3 bispecific antibody of the IgG1 isotype comprises one or more asymmetric substitutions in a first CH3 domains and a second CH3 domain, such as 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 27, 28, 31-35, 69, and 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetti et al. (US PG PUB 2017/0051068, publication date: 02/23/2017) and Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), as applied to claims 1-8, 20-22, 29, 30, 43-46, 49-63, 67, 68, 71, 76-79, and 82-94, and further in view of Moussy et al. (US PG PUB 2014/0051662, publication date: 02/20/2014).

Moussy et al. teach that “[m]ultiple myeloma is characterized by marked genetic heterogeneity with two broad genetic subtypes defined by chromosome number, namely, hyperdiploid multiple myeloma and nonhyperdiploid multiple myeloma. The latter is associated with primary IgH translocations including (11;14)(q13;q32) and t(4;14)(p16;q32), respectively representing 20% and 15% of multiple myeloma cases. It has been shown that multiple myeloma patients with the chromosomal abnormality t(4;14) have a poor prognosis and poor overall survival with aggressive relapse and short remission times even following a positive response to stem cell transplantation.” Based upon these teachings, it would appear that MM patients having t(4;14)(p16;q32) chromosomal translocations are high risk MM patients. At [0017]-[0021], Moussy et al. highlight the need for more effective strategies to treat MM patients, particularly patients with refractory or relapsed MM. - “Beyond the already developed therapeutic strategies, there exists an imperative need to develop less toxic and more efficient treatment strategies that improve the clinical management and prognosis of patients afflicted with this disease. Several 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Pillarisetti et al. and Jansson et al. with the teachings of Moussy et al. to develop a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody, wherein said MM is newly diagnosed or relapsed/refractory to treatment, for example, with thalidomide and/or wherein said MM is a high risk MM having one or more chromosomal abnormalities, such as a t(4;14)(p16;q32) translocation. One of ordinary skill in the art would have been motivated to do so, because Pillarisetti et al. and Jansson et al. teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody. Furthermore in view of the teachings of Moussy et al., one of ordinary skill in the art would appreciate the need for improved therapies for high risk MM 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetti et al. (US PG PUB 2017/0051068, publication date: 02/23/2017) and Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), as applied to claims 1-8, 20-22, 29, 30, 43-46, 49-63, 67, 68, 71, 76-79, and 82-94, and further in view of Labrijn et al. (WO 2011/131746, publication date: 10/27/2011).
The teachings of Pillarisetti et al. and Jansson et al. are detailed above. Although these references teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell 
Labrijn et al. teach “an efficient in vitro method for the production of highly stable heterodimeric Fc-containing proteins on the basis of stable homodimeric Fc-containing starting materials. For example, a highly stable bispecific antibody can be formed with high yield and purity on the basis of two stable monospecific antibodies as starting material. Thus, in one aspect, the invention relates to an in vitro method for generating a heterodimeric protein, said method comprising the following steps: a) providing a first homodimeric protein comprising an Fc region of an immunoglobulin, said Fc region comprising a first CH3 region, b) providing a second homodimeric protein comprising an Fc region of an immunoglobulin, said Fc region comprising a second CH3 region, wherein the sequences of said first and second CH3 regions are different and are such that the heterodimeric interaction between said first and second CH3 regions is stronger than each of the homodimeric interactions of said first and second CH3 regions…” See p. 3. Labrijn et al. also teach that “[i]n a further embodiment of the heterodimeric protein of the invention, said first CH3 region comprises Phe at position 405 and an Arg at position 409 and said second CH3 region comprises a Leu at position 405 and a Lys at position 409.” See p. 44. At p. 43, Labijn et al. teach that bispecific antibodies of the invention may comprise hybrid Fc regions that comprise a first Fc region polypeptide selected from the group 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Pillarisetti et al. and Jansson et al. with the teachings of Labrijn et al. to develop a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a hybrid IgG1/IgG4 BCMA/CD3 bispecific antibody, wherein said hybrid IgG1/IgG4 BCMA/CD3 bispecific antibody comprises phenylalanine at position 405 and arginine at position 409 in the HC1 and leucine at position 405 and lysine at position 409 in the HC2. One of ordinary skill in the art would have been motivated to do so, because Pillarisetti et al. and Jansson et al. teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as an IgG4 BCMA/CD3 bispecific antibody. Furthermore Labrijn et al. teach a hybrid IgG1/IgG4 Fc region, wherein a first CH3 region (HC1) comprises Phe at position 405 and an Arg at position 409 and said second CH3 region (HC2) comprises a Leu at position 405 and a Lys at position 409, and Labrijn et al. suggest that said heterodimeric Fc region modifications would yield a highly stable bispecific antibody. One of ordinary skill in the art would have therefore been motivated to modify the BCMA/CD3 bispecific antibody of Pillarisetti et al. and Jansson et al. to comprise the hybrid IgG1/IgG4 Fc region modifications of Labrijn et al., because said modifications would allow for the production of a highly stable BCMA/CD3 bispecific antibody.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references. 

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetti et al. (US PG PUB 2017/0051068, publication date: 02/23/2017), Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), and Moussy et al. (US PG PUB 2014/0051662, publication date: 02/20/2014), as applied to claims 1-8, 20-22, 27-35, 43-46, 49-63, 67-69, 71, 72-79, and 82-94, and further in view of Krejcik et al. (Clin Cancer Res, 23(24): 7498-7511, 2017).
The teachings of Pillarisetti et al., Jansson et al., and Moussy et al. are detailed above. Although these references teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody, wherein the subject is relapsed or refractory to a prior treatment comprising thalidomide, these references do not teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody, wherein the subject is relapsed or refractory to a prior treatment comprising thalidomide and wherein the subject is relapsed or refractory to treatment with the anti-CD38 antibody. This deficiency is remedied by Krejcik et al.
At p. 7499, Krejcik et al. teach that a subset of MM patients that receive daratumumab monotherapy or daratumumab/lenalidomide-dexamethasone combination therapy will either relapse or be refractory to treatment.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Pillarisetti et 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references. 

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetti et al. (US PG PUB 2017/0051068, publication date: 02/23/2017), Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), and Labrijn et al. (WO 2011/131746, publication .
The teachings of Pillarisetti et al., Jansson et al., and Labrijn et al. are detailed above. Although these references teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody, wherein said BCMA/CD3 bispecific antibody comprises phenylalanine at position 405 and arginine at position 409 in the HC1 and leucine at position 405 and lysine at position 409 in the HC2, these references do not teach or suggest a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody, wherein said BCMA/CD3 bispecific antibody comprises phenylalanine at position 405 and arginine at position 409 in the HC1 and leucine at position 405 and lysine at position 409 in the HC2 and wherein said antibody further comprises proline at position 228, alanine at position 234, and alanine at position 235 in both the HC1 and the HC2. These deficiencies are remedied by Bobrowicz et al.
 At [0203], Bobrowicz et al. teach that there are various amino acid substitutions that may be made to antibody Fc regions that are useful in reducing Fc-mediated effector function - “In one embodiment, particularly useful Fc modifications for the present invention are variants that reduce or ablate binding to one or more FcγRs and/or complement proteins, thereby reducing or ablating Fc-mediated effector functions such as ADCC, ADCP, and CDC. Such variants are also referred to herein as ‘knockout variants’ or ‘KO variants’. Variants that reduce binding to FcγRs Other modifications for reducing FcγR and complement interactions include but are not limited to substitutions 297A, 234A, 235A, 237A, 318A, 228P, 236E, 268Q, 309L, 330S, 331S, 220S, 226S, 229S, 238S, 233P, and 234V, as well as removal of the glycosylation at position 297 by mutational or enzymatic means or by production in organisms such as bacteria that do not glycosylate proteins… (emphasis added).”
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Pillarisetti et al., Jansson et al., and Labrijn et al. with the teachings of Bobrowicz et al. to develop a method of treating cancer, such as MM, in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic, such as a BCMA/CD3 bispecific antibody, wherein said BCMA/CD3 bispecific antibody comprises phenylalanine at position 405 and arginine at position 409 in the HC1 and leucine at position 405 and lysine at position 409 in the HC2 and wherein said antibody further comprises proline at position 228, 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 20-22, 28-30, 32-34, 43-46, 49, 50-68, 71, 73-79, 82, and 85-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over s 1-10 of copending Application No. 16/412,831 in view of Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017).
The teachings of Jansson et al. are detailed above. Given that the anti-CD38 antibody of Jansson et al. may be used to treat MM, one of ordinary skill in the art would have been motivated to modify the claims of copending Application No. 16/412,831 to comprise the administration of a BCMA/CD3 bispecific antibody and the anti-CD38 antibody of Jansson et al., because one of ordinary skill in the art would have had a reasonable expectation that the resultant method would be effective in treating MM.
Therefore the claimed invention is prima facie obvious over the claims of copending Application No. 16/412,831 in view of Jansson et al.
This is a provisional nonstatutory double patenting rejection.

Claims 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/412,831 and Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), as applied to claims 1-8, 20-22, 28-30, 32-34, 43-46, 49, 50-68, 71, 73-79, 82, and 85-94, and further in view of Cai et al. (US PG PUB 2016/0347849, publication date: 12/01/2016).
The teachings of Jansson et al. and Cai et al. are detailed above. Cai et al. teach that in clinical settings where reduced Fc effector function is desired, the Fc region of an IgG1 antibody may be modified to comprise L234A/L235A Fc region substitutions, or the Fc region of an IgG4 antibody may be modified to comprise an S228P substitution. Based upon these teachings one of ordinary skill in the art would have been motivated to a) modify the IgG1 BCMA/CD3 bispecific antibody of copending Application No. 16/412,831 and Jansson et al. to comprise L234A/L235A 
Therefore the claimed invention is prima facie obvious over the claims of copending Application No. 16/412,831 in view of Jansson et al. and Cai et al.
This is a provisional nonstatutory double patenting rejection.

Claims 25 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/412,831 and Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), as applied to claims 1-8, 20-22, 28-30, 32-34, 43-46, 49, 50-68, 71, 73-79, 82, and 85-94, and further in view of Kim et al. (US PG PUB 2014/0112962, publication date: 04/24/2014).
The teachings of Jansson et al. and Kim et al. are detailed above. Kim et al. teach that “knobs into holes” technology can be used to make heterodimerizing alterations in each chain of an Fc region to facilitate the formation of bispecific antibodies, including F405W and Y407A substitutions in one CH3 domain and T366W and T394S substitutions in the other CH3 domain. Based upon these teachings one of ordinary skill in the art would have been motivated to modify the IgG BCMA/CD3 bispecific antibody of copending Application No. 16/412,831 and Jansson et al. to comprise F405W and Y407A substitutions in one CH3 domain and T366W and T394S substitutions in the other CH3 domain, because said substitutions would have reasonably been expected by one of ordinary skill in the art to facilitate heterodimerization and production of desired BCMA/CD3 bispecific antibodies, as opposed to homodimeric anti-BCMA and homodimeric anti-CD3 antibodies.
prima facie obvious over the claims of copending Application No. 16/412,831 in view of Jansson et al. and Kim et al.
This is a provisional nonstatutory double patenting rejection.

Claims 35 and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/412,831 and Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), as applied to claims 1-8, 20-22, 28-30, 32-34, 43-46, 49, 50-68, 71, 73-79, 82, and 85-94, and further in view of Moussy et al. (US PG PUB 2014/0051662, publication date: 02/20/2014).
The teachings of Jansson et al. and Moussy et al. are detailed above. In view of the teachings of Moussy et al., one of ordinary skill in the art would appreciate the need for improved therapies for high risk MM patients having one or more chromosomal abnormalities, such as a t(4;14)(p16;q32) translocation, including high risk MM patients that have relapsed following prior therapies, such as ASCT plus treatment with thalidomide plus dexamethasone. Given that the invention of copending Application No. 16/412,831. and Jansson et al. would reasonably be expected to treat BCMA-expressing MM by providing two effective medicaments (a BCMA/CD3 bispecific antibody and an anti-CD38 antibody), one of ordinary skill in the art would have had ample motivation to administer the invention of copending Application No. 16/412,831 and Jansson et al. to high risk MM patients having one or more chromosomal abnormalities, such as a t(4;14)(p16;q32) translocation, including high risk MM patients that have relapsed following prior therapies, such as ASCT plus treatment with thalidomide plus dexamethasone, because the invention of copending Application No. 16/412,831 and Jansson et 
Therefore the claimed invention is prima facie obvious over the claims of copending Application No. 16/412,831 in view of Jansson et al. and Moussy et al.
This is a provisional nonstatutory double patenting rejection.

Claim 70 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/412,831, Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), and Moussy et al. (US PG PUB 2014/0051662, publication date: 02/20/2014), as applied to claims 1-8, 20-22, 28-30, 32-35, 43-46, 49, 50-69, 71, 73-79, 82, and 85-94, and further in view of Krejcik et al. (Clin Cancer Res, 23(24): 7498-7511, 2017).
The teachings of Jansson et al., Moussy et al., Krejcik et al. are detailed above. Krejcik et al. teach that a subset of MM patients that receive daratumumab monotherapy or daratumumab/lenalidomide-dexamethasone combination therapy will either relapse or be refractory to treatment. Given that said subset of MM patients would be expected to have BCMA-expressing MM, one of ordinary skill in the art would have been motivated to administer the invention of copending Application No. 16/412,831, Jansson et al., and Moussy et al. to said subset of MM patients, because the invention of copending Application No. 16/412,831, Jansson et al., and Moussy et al. would have reasonably been expected to provide a therapeutic benefit to said subset of MM patients.
Therefore the claimed invention is prima facie obvious over the claims of copending Application No. 16/412,831 in view of Jansson et al., Moussy et al., and Krejcik et al.


Claims 83 and 84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/412,831 and Jansson et al. (US PB PUB 2017/0121414, publication date 05/04/2017), as applied to claims 1-8, 20-22, 28-30, 32-34, 43-46, 49, 50-68, 71, 73-79, 82, and 85-94, and further in view of Pillarisetti et al. (US PG PUB 2017/0051068, publication date: 02/23/2017).
The teachings of Jansson et al. and Pillarisetti et al. are detailed above. At [0009], Jansson et al. teach that anti-CD38 antibodies of the invention may be administered subcutaneously, and at [0163], Pillarisetti et al. teach that BCMA/CD3 bispecific antibodies of the invention may be administered via an intravenous, intramuscular, intraperitoneal, or subcutaneous route. Based upon these teachings, one of ordinary skill in the art would appreciate that the anti-CD38 antibody of Jansson et al. and the BCMA/CD3 bispecific antibody of copending Application No. 16/412,831 could be administered via numerous routes, including intravenous or subcutaneous routes.
Therefore the claimed invention is prima facie obvious over the claims of copending Application No. 16/412,831 in view of Jansson et al. and Panicalli et al.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642